 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7
     EDWARD B. SPENCER,                           1:19-cv-00420-EPG (PC)
 8
                   Plaintiff,                     ORDER DIRECTING DEFENDANT TO
 9                                                SEND PLAINTIFF COPY OF SIGNED
           v.                                     SETTLEMENT AGREEMENT
10
     STUART SHERMAN,                              (ECF No. 23)
11
                 Defendant.                       FIVE (5) DAY DEADLINE
12

13

14          On July 12, 2019, Magistrate Judge Stanley A. Boone conducted a settlement conference
15   during which the parties settled this action. (ECF No. 18.) On July 18, 2019, the matter was
16   dismissed and the case was closed after the parties filed a stipulation based upon the resolution
17   of the action. (ECF Nos. 21, 22.)
18          On July 26, 2019, Plaintiff Edward Spencer filed a motion requesting a copy of the
19   settlement agreement signed by the parties, stating that he had requested from Defendant, but had
20   not yet received, a copy of the signed settlement agreement. (ECF No. 23.)
21          Based on the foregoing, IT IS ORDERED that Defendant shall serve Plaintiff with a
22   signed copy of the settlement agreement within five (5) days of the date of entry of this order.
23

24
     IT IS SO ORDERED.

25
        Dated:     August 7, 2019                              /s/
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
